DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/21 and 1/18/22 have been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings filed on 8/9/19 are accepted. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7. Claim(s) 1, 4-6, 9-10 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Tatsuki et al (WO2015151226 A1) (of record) (hereinafter: “Tatsuki”).
Regarding claims 1 and 6, figures 13-16 of Tatsuki below discloses a particle detection device comprising: a particle separation channel (103) through which particles are separated according to particle sizes (i.e., particle diameter) in a perpendicular direction to the flow of fluid; and two or more particle recovery channels (21) that are connected to and branched from the particle separation channel (103), wherein each of the particle recovery channels (21) comprises a particle detection unit (105) that includes an aperture (i.e., aperture 1 formed between electrode 5 and electrode 6 of figure 1) and an electric detector (i.e., electrode 5 and electrode 6) (also see pages 6-7 of the translation).

    PNG
    media_image1.png
    780
    556
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    684
    546
    media_image2.png
    Greyscale

Regarding claims 4 and 9, Tatsuki teaches at least one parameter among the number, the shape of a branch part, width, height, and length of the particle recovery channels is adjusted to form a channel structure where particles of a certain size or more are not mixed therein (i.e., a filter 23 at an inlet of an auxiliary flow path 22, which 
Regarding claims 5, 10 and 21, Tatsuki teaches that the particle analysis device is provided with a liquid delivery part 101 (fluid introduction port) that is connected to the separation part 103 and that delivers a mobile phase (a fluid not including particles to be separated) and a sample introduction part 102 (fluid introduction port) for introducing a sample liquid (a fluid including particles to be separated) that includes particles to be measured (see figure 6). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. Claims 2-3, 7-8, 11, 15-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuki.

Tatsuki does not teach that the particle size range that can be detected by the aperture of the particle detection unit in each particle recovery channel is different from one another and wherein a part of the particle size range that can be detected by electric detector overlaps one another depending on a channel on which the electric detector is installed. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the device of Tatsuki, for example, detecting different particle range from different channels and the particle ranges are overlapping from each other. The rationale for this modification would have arisen from the fact that using different detecting channels for different ranges of particles would increase the accuracy of the measurement and overlapping detection would avoid the missing of the particles between the ranges.


Tatsuki does not teach that a fluid discharge port provided downstream of the particle detection unit, wherein an electrode of the electric detector is provided at the fluid discharge port.
It would have been obvious to one having ordinary skill in the art could select, as appropriate, the location at which to install electrodes in the resistance-pulse-method particle detector in the particle analysis device disclosed in Tatsuki, as long as the location is one where particles can be detected.
Regarding claim 15, Tatsuki does not teach that the flow rate of fluid including particles to be separated is smaller than the flow rate of other fluid. However, the examiner take the Official notice that such the feature is known in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method for separating particles by differences in particle diameter in the invention disclosed in Tatsuki instead of the method of separating on the basis of the FFF method, and regulate the flow rate of a fluid including particles to be separated and the flow rate of another fluid, and thereby separate particles based on size.
Regarding claim 16, Tatsuki does not teach the channel formed by joining fluid including particles to be separated and fluid that was introduced to another branch channel, the joined fluid makes a laminar flow. However, the examiner takes the Official notice that such the feature is known in the art and it would have been obvious

to one having ordinary skill in the art before the effective filing date of the present invention to modify the device of Tatsuki the channel formed by joining fluid including particles to be separated and fluid that was introduced to another branch channel, the joined fluid makes a laminar flow. The rationale for this modification would have arisen from the fact that using laminar flow would make sure that the particles pass the detecting zone one by one; thus, increase the accuracy of the measurement.
	Regarding claim 22; figure 6 of Tatsuki shows that particle separation channel (103) comprises an expanding channel (104) which has a structure where the width or height of the channel or both of them expand from the fluid sample (102) and to the particle recover channels (21).
Tatsuki does not teach the expanding channel (104) which has a structure where the width or height of the channel or both of them expand from the fluidly upstream side toward the fluidly downstream side. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to rearrange the expanding channel (104) so that it expands from the fluidly upstream side toward the fluidly downstream side because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

11. Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuki in view of Quinn et al (2005/0210996) (of record).

Figures 2A and 2B of Quinn et al below discloses a microfluidic system comprising a flow channel made of a hardest silicone rubber and the hardness measurements are with the Shore Durometer with type D indentor of at least D50 (par. [0046] and claim 12).

    PNG
    media_image3.png
    797
    573
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the flow channel of Tatsuki by a flow channel of Quinn et al so that the channel is made of material that does not easily expand outward and the material has 40 durometer hardness or more as taught by Quinn et al. The rationale for this modification would have arisen from the fact that using the flow channel material of Quinn et al would prevent corrosion (acid) and the durometer is high enough to provide resistance to hydraulic pressure in the flow channel. 

Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive.
Applicant’s remark, pages 10-11, argues that “Tatsuki does not disclose the claimed technical feature “two or more particle recovery channels (102) that are connected to and branched from the particle separation channel (110)”.
Indeed, the verb “branch” means, according to the Merriam-Webster dictionary:
branch: to divide into smaller parts: to separate into branches”. Thus, figures 13-14 of Tatsuki teaches that the particle separation channel (103) is divided into smaller parts (i.e., recovery channels 21); 2) the claimed language is broad enough to read on the teaching of Tatsuki as mentioned above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            February 18, 2022